Judgment, Supreme Court, New York County (Michael A. Corriero, J.), rendered June 26, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s claim that the court improperly denied his challenge for cause to a prospective juror is foreclosed because he did not exhaust all of his peremptory challenges (CPL 270.20 [2]). Although defendant was mistakenly offered a total of 21 peremptory challenges when he was only entitled to 15 such challenges under CPL 270.25 (2) (b), he declined to exercise the last challenge offered and, therefore, failed to exhaust all of his challenges (People v Lynch, 95 NY2d 243 [2000]). In any event, *322we conclude that the court properly denied defendant’s challenge for cause since the panelist did not exhibit a state of mind that was likely to preclude her from rendering an impartial verdict based upon the evidence. Concur—Tom, J.P., Andrias, Sullivan, Williams and Gonzalez, JJ.